Title: From Benjamin Franklin to Lord Kames, 17 August 1762
From: Franklin, Benjamin
To: Kames, Henry Home, Lord


My Dear Lord,
Portsmouth, Augt. 17. 1762
I am now waiting here only for a Wind to waft me to America, but cannot leave this happy Island and my Friends in it, without extream Regret, tho’ I am going to a Country and a People that I love. I am going from the old World to the new; and I fancy I feel like those who are leaving this World for the next; Grief at the Parting; Fear of the Passage; Hope of the Future; these different Passions all affect their Minds at once; and these have tender’d me down exceedingly. It is usual for the Dying to beg Forgiveness of their surviving Friends if they have ever offended them. Can you, my Lord, forgive my long Silence, and my not acknowledging till now the Favour you did me in sending me your excellent Book? Can you make some Allowance for a Fault in others which you have never experienc’d in your self; for the bad Habit of postponing from Day to Day what one every Day resolves to do tomorrow? A Habit that grows upon us with Years, and whose only Excuse is that we know not how to mend it. If you are dispos’d to favour me, you will also consider how much one’s Mind is taken up and distracted by the many little Affairs one has to settle before the Undertaking such a Voyage after so long a Residence in a Country; and how little, in such a Situation, one’s Mind is fitted for serious and attentive Reading, which with regard to the Elements of Criticism I intended before I should write. I can now only confess and endeavour to amend. In packing up my Books I have reserved yours to read on the Passage. I hope I shall therefore be able to write to you upon them soon after my Arrival: At present I can only return my Thanks for them, and say, that the Parts I have read gave me both Pleasure and Instruction; that I am convinc’d of your Position, new as it was to me, that a good Taste in the Arts contributes to the Improvement of Morals; and that I have had the Satisfaction of hearing the Work universally commended by those who have read it.
And now, my Dear Sir, accept my sincerest Thanks for the Kindness you have shewn me, and my best Wishes of Happiness to you and yours. Where-ever I am, I shall esteem the Friendship you honour me with, as one of the Felicities of my Life; I shall endeavour to cultivate it by a more punctual Correspondence; and I hope frequently to hear of your Welfare and Prosperity. Adieu, my Dear Friend, and believe me ever Most affectionately yours
B Franklin
My Son presents his Compliments. He stays in England a little longer.
 Addressed: To / The right honourable Lord Kaims / at / Edinburgh [Edinburgh has been crossed out in another hand and Dunse added.] / Free Sam Potts
Endorsed: Aug 17 1762
